IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,517


EX PARTE KENNETH BRYAN WILLIAMS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-08-7432-CR IN THE 221ST DISTRICT COURT

FROM MONTGOMERY COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while
intoxicated and sentenced to twenty-five years' imprisonment. 
	Applicant contends that he was denied his right to an appeal. The trial court made findings
of fact and conclusions of law and determined that trial counsel failed to timely file a notice of
appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal
of the judgment of conviction in Cause No. 06-08-7432-CR from the 221st Judicial District Court
of Montgomery County. Applicant is ordered returned to that time at which he may give a written
notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time
limits shall be calculated as if the sentence had been imposed on the date on which the mandate of
this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take
affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate
of this Court issues. Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).

Delivered: March 16, 2011
Do Not Publish